Case 2:12-cr-20810-MFL-LJM ECF No. 34 filed 06/29/20      PageID.122   Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

            Plaintiff,                            Case No. 12-cr-20810-1
                                                  Hon. Matthew F. Leitman
v.

KEYUAN DEWAYNE GASTON,

          Defendant.
________________________________________________________________/

               ORDER DENYING AS MOOT DEFENDANT’S
               MOTION FOR EARLY RELEASE (ECF No. 32)

      On May 22, 2020, Defendant Keyuan Dewayne Gaston filed a Motion for

Early Release (ECF No. 23). Gaston’s Motion was entered on the Court’s docket

on June 23, 2020. On June 26, 2020, the Government provided the Court with

documentation indicating that Gaston was released to home confinement on May 29,

2020 – one week after he filed the currently pending motion.

      Accordingly, the Court DENIES AS MOOT Defendant’s Motion for Early

Release (ECF No. 32).

      IT IS SO ORDERED.


                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE

Dated: June 29, 2020


                                        1
Case 2:12-cr-20810-MFL-LJM ECF No. 34 filed 06/29/20    PageID.123    Page 2 of 2




       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on June 29, 2020, by electronic means and/or
ordinary mail.

                                           s/Holly A. Monda
                                           Case Manager
                                           (810) 341-9761




                                       2
